DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is in response to the following communication: Non-provisional Application No. 16/445,718 filed on 06/19/2019.
3.	Claims 1-47are pending.  

Claims 1, 24 and 47 are independent claims.  

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
5.	Claims 1-47 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23, and 25 of copending application no 16/445,729. Although the conflicting claims are not identical, they are not patentably distinct from each other because limitations in one claim can obviously be applicable in the corresponding claim. 
The following tables show demonstrates the reason for the rejection:

16/445,718
          16/445,729
1. An environment controller comprising: at least one communication interface; memory for storing a predictive model; and a processing unit for: 


determining N consecutive sets of frequency domain sound level measurements, 

each set of frequency domain sound level measurements comprising a given number M of sound level amplitudes at the corresponding given number M of frequencies, N and M being integers; and 

executing a neural network inference engine using the predictive model for inferring one or more output based on inputs, the inputs comprising the N consecutive sets of frequency domain sound level measurements, 





the one or more output comprising a predicted variation of a temperature.

1. An environment controller comprising:
at least one communication interface;
memory for storing a predictive model; and a processing unit for:

determining N consecutive sets of frequency domain sound level measurements, 

each set of frequency domain sound level measurements comprising a given number M of sound level amplitudes at the corresponding given number M of frequencies, N and M being integers; and

executing a neural network inference engine using the predictive model for inferring one or more output based on inputs, the inputs comprising the N consecutive sets of frequency domain sound level measurements, the one or more output comprising a predicted variation of a Carbon Dioxide (CO2) level.

11. The environment controller of claim 1, wherein the one or more output further comprises a predicted variation of temperature.

2. The environment controller of claim 1, wherein determining the N consecutive sets of frequency domain sound level measurements comprises receiving the N consecutive sets of frequency domain sound level measurements via the at least one communication interface.

2. The environment controller of claim 1, wherein determining the N consecutive sets of frequency domain sound level measurements comprises receiving the N consecutive sets of frequency domain sound level measurements via the at least one communication interface.

3. The environment controller of claim 2, wherein the N consecutive sets of frequency domain sound level measurements are received from a sound sensor.

3. The environment controller of claim 2, wherein the N consecutive sets of frequency domain sound level measurements are received from a sound sensor.

4. The environment controller of claim 1, wherein determining the N consecutive sets of frequency domain sound level measurements comprises:


receiving a plurality of consecutive time domain sound level measurements via the at least one communication interface; and

generating the N consecutive sets of frequency domain sound level measurements based on the plurality of consecutive time domain sound level measurements.

4. The environment controller of claim 1, wherein determining the N consecutive sets of frequency domain sound level measurements comprises:

receiving a plurality of consecutive time domain sound level measurements via the at least one communication interface; and

generating the N consecutive sets of frequency domain sound level measurements based on the plurality of consecutive time domain sound level measurements.

5. The environment controller of claim 4, wherein the plurality of consecutive time domain sound level measurements is received from a sound sensor.

5. The environment controller of claim 4, wherein the plurality of consecutive time domain sound level measurements is received from a sound sensor.

6. The environment controller of claim 4, wherein the generation of the N consecutive sets of frequency domain sound level measurements based on the plurality of consecutive time domain sound level measurements uses a Fast Fourier Transform algorithm.

6. The environment controller of claim 4, wherein the generation of the N consecutive sets of frequency domain sound level measurements based on the plurality of consecutive time domain sound level measurements uses a Fast Fourier Transform algorithm.

7. The environment controller of claim 1, wherein the processing unit further determines N consecutive temperature measurements corresponding to the N consecutive sets of frequency domain sound level measurements and the inputs further include the N consecutive temperature measurements.

12. The environment controller of claim 11, wherein the processing unit further determines N consecutive temperature measurements corresponding to the N consecutive sets of frequency domain sound level measurements and the inputs further include the N consecutive temperature measurements.

8. The environment controller of claim 7, wherein the determination of the N consecutive temperature measurements is based on data received via the at least one communication interface from a temperature sensor.

13. The environment controller of claim 12, wherein the determination of the N consecutive temperature measurements is based on data received via the at least one communication interface from a temperature sensor.

9. The environment controller of claim 1, wherein the processing unit further determines a temperature measurement corresponding to the N consecutive sets of frequency domain sound level measurements and the inputs further include the temperature measurement.

14. The environment controller of claim 11, wherein the processing unit further determines a temperature measurement corresponding to the N consecutive sets of frequency domain sound level measurements and the inputs further include the temperature measurement.

10. The environment controller of claim 9, wherein the determination of the temperature measurement is based on data received via the at least one communication interface from a temperature sensor.

15. The environment controller of claim 14, wherein the determination of the temperature measurement is based on data received via the at least one communication interface from a temperature sensor.

11. The environment controller of claim 1, wherein the one or more output further comprises a predicted variation of carbon dioxide (COZ) level.

1. the inputs comprising the N consecutive sets of frequency domain sound level measurements, the one or more output comprising a predicted variation of a Carbon Dioxide (CO2) level.


12. The environment controller of claim 11, wherein the processing unit further determines N consecutive CO2 level measurements corresponding to the N consecutive sets of frequency domain sound level measurements and the inputs further include the N consecutive CO2 level measurements.

7. The environment controller of claim 1, wherein the processing unit further determines N consecutive CO2 level measurements corresponding to the N consecutive sets of frequency domain sound level measurements and the inputs further include the N consecutive CO2 level measurements.

13. The environment controller of claim 12, wherein the determination of the N consecutive CO2 level measurements is based on data received via the at least one communication interface from a CO2 sensor.

8. The environment controller of claim 7, wherein the determination of the N consecutive CO2 level measurements is based on data received via the at least one communication interface from a CO2 sensor.

14. The environment controller of claim 11, wherein the processing unit further determines a CO2 level measurement corresponding to the N consecutive sets of frequency domain sound level measurements and the inputs further include the CO2 level measurement.

9. The environment controller of claim 1, wherein the processing unit further determines a CO2 level measurement corresponding to the N consecutive sets of frequency domain sound level measurements and the inputs further include the CO2 level measurement.

15.   The environment controller of claim 14, wherein the determination of the CO2 level measurement is based on data received via the at least one communication interface from a CO2 sensor.

10. The environment controller of claim 9, wherein the determination of the CO2 level measurement is based on data received via the at least one communication interface from a CO2 sensor.

16. The environment controller of claim 1, wherein the processing unit further generates at least one command for controlling at least one controlled appliance and transmits the at least one command to the at least one controlled appliance via the at least one communication interface, the generation of the at least one command being based at least on the predicted variation of the temperature.
16. The environment controller of claim 1, wherein the processing unit further generates at least one command for controlling at least one controlled appliance and transmits the at least one command to the at least one controlled appliance via the at least one communication interface, the generation of the at least one command being based at least on the predicted variation of the CO2 level.

17. The environment controller of claim 16, wherein the at least one controlled appliance comprises a Variable Air Volume (VAV) appliance.

17. The environment controller of claim 16, wherein the at least one controlled appliance comprises a Variable Air Volume (VAV) appliance.

18.  The environment controller of claim 1, wherein each sound level amplitude at the corresponding frequency consists of a sound pressure at the given frequency, a sound pressure level at the given frequency or a sound power at the given frequency.

18. The environment controller of claim 1, wherein each sound level amplitude at the corresponding frequency consists of a sound pressure at the given frequency, a sound pressure level at the given frequency or a sound power at the given frequency.

19.  The environment controller of claim 1, wherein the neural network inference engine implements a neural network comprising an input layer, followed by fully connected layers; the input layer comprising N*M neurons respectively receiving the sound level amplitudes; the predictive model comprising weights for the fully connected layers.

19. The environment controller of claim 1, wherein the neural network inference engine implements a neural network comprising an input layer, followed by fully connected layers; the input layer comprising N*M neurons respectively receiving the sound level amplitudes; the predictive model comprising weights for the fully connected layers.

20. The environment controller of claim 1, wherein the neural network inference engine implements a neural network comprising one input layer, followed by at least one one-dimensional convolutional layer, followed by fully connected layers; the input layer comprising M neurons respectively receiving a one-dimension matrix, each one-dimension matrix comprising N sound level amplitudes at a given frequency among the M frequencies, the at least one one-dimensional convolutional layer applying a one-dimensional convolution to each one-dimension matrix; the predictive model comprising weights for the fully connected layers and parameters for the at least one one-dimensional convolutional layer.
20. The environment controller of claim 1, wherein the neural network inference engine implements a neural network comprising one input layer, followed by at least one one-dimensional convolutional layer, followed by fully connected layers; the input layer comprising M neurons respectively receiving a one-dimension matrix, each one-dimension matrix comprising N sound level amplitudes at a given frequency among the M frequencies, the at least one one-dimensional convolutional layer applying a one-dimensional convolution to each one-dimension matrix; the predictive model comprising weights for the fully connected layers and parameters for the at least one one-dimensional convolutional layer.

21. The environment controller of claim 20, wherein the neural network further comprises at least one pooling layer.

21. The environment controller of claim 20, wherein the neural network further comprises at least one pooling layer.

22. The environment controller of claim 1, wherein the neural network inference engine implements a neural network comprising an input layer, followed by at least one two-dimensional convolutional layer, followed by fully connected layers; the input layer comprising one neuron receiving a two-dimensions matrix comprising the N*M sound level amplitudes, the at least one two-dimensional convolutional layer applying a two-dimensional convolution to the two-dimensions matrix; the predictive model comprising weights for the fully connected layers and parameters for the at least one two-dimensional convolutional layer.

22. The environment controller of claim 1, wherein the neural network inference engine implements a neural network comprising an input layer, followed by at least one two-dimensional convolutional layer, followed by fully connected layers; the input layer comprising one neuron receiving a two-dimensions matrix comprising the N*M sound level amplitudes, the at least one two-dimensional convolutional layer applying a two-dimensional convolution to the two-dimensions matrix; the predictive model comprising weights for the fully connected layers and parameters for the at least one two-dimensional convolutional layer.

23. The environment controller of claim 22, wherein the neural network further comprises at least one pooling layer.

23. The environment controller of claim 22, wherein the neural network further comprises at least one pooling layer.

24. A method for predicting temperature variations based on sound level measurements, the method comprising:
storing a predictive model in a memory of a computing device;



determining by a processing unit of the computing device N consecutive sets of frequency domain sound level measurements, 

each set of frequency domain sound level measurements comprising a given number M of sound level amplitudes at the corresponding given number M of frequencies, N and M being integers; and 

executing by the processing unit of the computing device a neural network inference engine using the predictive model for inferring one or more output based on inputs, the inputs comprising the N consecutive sets of frequency domain sound level measurements,



the one or more output comprising a predicted variation of a temperature.

1. An environment controller comprising:
at least one communication interface;
memory for storing a predictive model; and a processing unit for:


determining N consecutive sets of frequency domain sound level measurements, 


each set of frequency domain sound level measurements comprising a given number M of sound level amplitudes at the corresponding given number M of frequencies, N and M being integers; and

executing a neural network inference engine using the predictive model for inferring one or more output based on inputs, the inputs comprising the N consecutive sets of frequency domain sound level measurements, the one or more output comprising a predicted variation of a Carbon Dioxide (CO2) level.

11. The environment controller of claim 1, wherein the one or more output further comprises a predicted variation of temperature.

25.  The method of claim 24, wherein determining the N consecutive sets of frequency domain sound level measurements comprises receiving by the processing unit the N consecutive sets of frequency domain sound level measurements via a communication interface of the computing device.

25. The method of claim 24, wherein determining the N consecutive sets of frequency domain sound level measurements comprises receiving by the processing unit the N consecutive sets of frequency domain sound level measurements via a communication interface of the computing device.

26. The method of claim 25, wherein the N consecutive sets of frequency domain sound level measurements are received from a sound sensor.

2. The environment controller of claim 1, wherein determining the N consecutive sets of frequency domain sound level measurements comprises receiving the N consecutive sets of frequency domain sound level measurements via the at least one communication interface.

27. The method of claim 24, wherein determining the N consecutive sets of frequency domain sound level measurements comprises:


receiving by the processing unit a plurality of consecutive time domain sound level measurements via a communication interface of the computing device; and


generating by the processing unit the N consecutive sets of frequency domain sound level measurements based on the plurality of consecutive time domain sound level measurements.

4. The environment controller of claim 1, wherein determining the N consecutive sets of frequency domain sound level measurements comprises:

receiving a plurality of consecutive time domain sound level measurements via the at least one communication interface; and


generating the N consecutive sets of frequency domain sound level measurements based on the plurality of consecutive time domain sound level measurements.

28. The method of claim 27, wherein the plurality of consecutive time domain sound level measurements is received from a sound sensor.

5. The environment controller of claim 4, wherein the plurality of consecutive time domain sound level measurements is received from a sound sensor.

29. The method of claim 27, wherein the generation of the N consecutive sets of frequency domain sound level measurements based on the plurality of consecutive time domain sound level measurements uses a Fast Fourier Transform algorithm.

6. The environment controller of claim 4, wherein the generation of the N consecutive sets of frequency domain sound level measurements based on the plurality of consecutive time domain sound level measurements uses a Fast Fourier Transform algorithm.

30. The method of claim 24, further comprising determining by the processing unit N consecutive temperature measurements corresponding to the N consecutive sets of frequency domain sound level measurements and the inputs further include the N consecutive temperature measurements.

12. The environment controller of claim 11, wherein the processing unit further determines N consecutive temperature measurements corresponding to the N consecutive sets of frequency domain sound level measurements and the inputs further include the N consecutive temperature measurements.

31. The method of claim 30, wherein the determination of the N consecutive temperature measurements is based on data received via a communication interface of the computing device from a temperature sensor.

13. The environment controller of claim 12, wherein the determination of the N consecutive temperature measurements is based on data received via the at least one communication interface from a temperature sensor.

32. The method of claim 24, further comprising determining by the processing unit a temperature measurement corresponding to the N consecutive sets of frequency domain sound level measurements and the inputs further include the temperature measurement.

14. The environment controller of claim 11, wherein the processing unit further determines a temperature measurement corresponding to the N consecutive sets of frequency domain sound level measurements and the inputs further include the temperature measurement.

33. The method of claim 32, wherein the determination of the temperature measurement is based on data received via a communication interface of the computing device from a temperature sensor.

15. The environment controller of claim 14, wherein the determination of the temperature measurement is based on data received via the at least one communication interface from a temperature sensor.

34. The method of claim 24, wherein the one or more output further comprises a predicted variation of carbon dioxide (COZ) level.

1. the inputs comprising the N consecutive sets of frequency domain sound level measurements, the one or more output comprising a predicted variation of a Carbon Dioxide (CO2) level.

35.  The method of claim 34, further comprising determining by the processing unit N consecutive CO2 level measurements corresponding to the N consecutive sets of frequency domain sound level measurements and the inputs further include the N consecutive CO2 level measurements.

7. The environment controller of claim 1, wherein the processing unit further determines N consecutive CO2 level measurements corresponding to the N consecutive sets of frequency domain sound level measurements and the inputs further include the N consecutive CO2 level measurements.

36. The method of claim 35, wherein the determination of the N consecutive CO2 level measurements is based on data received via a communication interface of the computing device from a CO2 sensor.

8. The environment controller of claim 7, wherein the determination of the N consecutive CO2 level measurements is based on data received via the at least one communication interface from a CO2 sensor.

37.  The method of claim 34, further comprising determining by the processing unit a CO2 level measurement corresponding to the N consecutive sets of frequency domain sound level measurements and the inputs further include the CO2 level measurement.

9. The environment controller of claim 1, wherein the processing unit further determines a CO2 level measurement corresponding to the N consecutive sets of frequency domain sound level measurements and the inputs further include the CO2 level measurement.

38.  The method of claim 37, wherein the determination of the CO2 level measurement is based on data received via a communication interface of the computing device from a CO2 sensor.

10. The environment controller of claim 9, wherein the determination of the CO2 level measurement is based on data received via the at least one communication interface from a CO2 sensor.


39. The method of claim 24, further comprising generating by the processing unit at least one command for controlling at least one controlled appliance and transmitting by the processing unit the at least one command to the at least one controlled appliance via a communication interface of the computing device, the generation of the at least one command being based at least on the predicted variation of the temperature.

16. The environment controller of claim 1, wherein the processing unit further generates at least one command for controlling at least one controlled appliance and transmits the at least one command to the at least one controlled appliance via the at least one communication interface, the generation of the at least one command being based at least on the predicted variation of the CO2 level.

40. The method of claim 39, wherein the at least one controlled appliance comprises a Variable Air Volume (VAV) appliance.

17. The environment controller of claim 16, wherein the at least one controlled appliance comprises a Variable Air Volume (VAV) appliance.

41.  The method of claim 24, wherein each sound level amplitude at the corresponding frequency consists of a sound pressure at the given frequency, a sound pressure level at the given frequency or a sound power at the given frequency.

18. The environment controller of claim 1, wherein each sound level amplitude at the corresponding frequency consists of a sound pressure at the given frequency, a sound pressure level at the given frequency or a sound power at the given frequency.

42.  The method of claim 24, wherein the neural network inference engine implements a neural network comprising an input layer, followed by fully connected layers; the input layer comprising N*M neurons respectively receiving the sound level amplitudes; the predictive model comprising weights for the fully connected layers.

19. The environment controller of claim 1, wherein the neural network inference engine implements a neural network comprising an input layer, followed by fully connected layers; the input layer comprising N*M neurons respectively receiving the sound level amplitudes; the predictive model comprising weights for the fully connected layers.

43.  The method of claim 24, wherein the neural network inference engine implements a neural network comprising one input layer, followed by at least one one-dimensional convolutional layer, followed by fully connected layers; the input layer comprising M neurons respectively receiving a one-dimension matrix, each one- dimension matrix comprising N sound level amplitudes at a given frequency among the M frequencies, the at least one one-dimensional convolutional layer applying a one-dimensional convolution to each one-dimension matrix; the predictive model comprising weights for the fully connected layers and parameters for the at least one one-dimensional convolutional layer.

20. The environment controller of claim 1, wherein the neural network inference engine implements a neural network comprising one input layer, followed by at least one one-dimensional convolutional layer, followed by fully connected layers; the input layer comprising M neurons respectively receiving a one-dimension matrix, each one-dimension matrix comprising N sound level amplitudes at a given frequency among the M frequencies, the at least one one-dimensional convolutional layer applying a one-dimensional convolution to each one-dimension matrix; the predictive model comprising weights for the fully connected layers and parameters for the at least one one-dimensional convolutional layer.

44. The method of claim 43, wherein the neural network further comprises at least one pooling layer.

21. The environment controller of claim 20, wherein the neural network further comprises at least one pooling layer.

45.  The method of claim 24, wherein the neural network inference engine implements a neural network comprising an input layer, followed by at least one two-dimensional convolutional layer, followed by fully connected layers; the input layer comprising one neuron receiving a two-dimensions matrix comprising the N*M sound level amplitudes, the at least one two-dimensional convolutional layer applying a two-dimensional convolution to the two-dimensions matrix; the predictive model comprising weights for the fully connected layers and parameters for the at least one two-dimensional convolutional layer.

22. The environment controller of claim 1, wherein the neural network inference engine implements a neural network comprising an input layer, followed by at least one two-dimensional convolutional layer, followed by fully connected layers; the input layer comprising one neuron receiving a two-dimensions matrix comprising the N*M sound level amplitudes, the at least one two-dimensional convolutional layer applying a two-dimensional convolution to the two-dimensions matrix; the predictive model comprising weights for the fully connected layers and parameters for the at least one two-dimensional convolutional layer.

46. The method of claim 45, wherein the neural network further comprises at least one pooling layer.

23. The environment controller of claim 22, wherein the neural network further comprises at least one pooling layer.

47. A non-transitory computer program product comprising instructions executable by a processing unit of a computing device, the execution of the instructions by the processing unit of the computing device providing for predicting temperature variations based on sound level measurements by: storing by the processing unit a predictive model in a memory of a computing device;

determining by the processing unit N consecutive sets of frequency domain sound level measurements, 

each set of frequency domain sound level measurements comprising a given number M of sound level amplitudes at the corresponding given number M of frequencies, N and M being integers; and 


executing by the processing unit a neural network inference engine using the predictive model for inferring one or more output based on inputs, the inputs comprising the N consecutive sets of frequency domain sound level measurements, 





the one or more output comprising a predicted variation of a temperature.

1. An environment controller comprising:
at least one communication interface;
memory for storing a predictive model; and
a processing unit for:





determining N consecutive sets of frequency domain sound level measurements, 

each set of frequency domain sound level measurements comprising a given number M of sound level amplitudes at the corresponding given number M of frequencies, N and M being integers; and

executing a neural network inference engine using the predictive model for inferring one or more output based on inputs, the inputs comprising the N consecutive sets of frequency domain sound level measurements, the one or more output comprising a predicted variation of a Carbon Dioxide (CO2) level.


11. The environment controller of claim 1, wherein the one or more output further comprises a predicted variation of temperature.



Allowable Subject Matter

6.	Claims 1-47, wherein the cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, the generation of OOL instructions in a target program, in a target thread, installing the OOL instructions in an area of memory different from the executing target program, saving an indication of memory in which the OOL instructions are installed, replacing the instruction in the area of memory in the executing target program with a break instruction, the OOL instructions ensures that the target program resumes execution after the replaced instructions, and the OOL instructions retrieves state information of the target program thread just before encountering the breakpoint instruction.  The art of record does not expressly disclose such features.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications
Alexander et al., 11022332
Yi et al., 20120197828

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193